               Case 17-33203 Document 119 Filed in TXSB on 02/26/19 Page 1 of 5



                                              UNITED STATES BANKRUPTCY COURT
                                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                                      HOUSTON DIVISION

    In re:                                                        §
                                                                  §
    VENTECH ENGINEERS,                                            §              Case No. 17-33203
    L.P. et al.,1                                                 §
                                                                  §              Jointly Administered
                                              DEBTORS.            §
                                                                  §              (Chapter 7)

      NOTICE OF TRUSTEE’S REQUEST FOR PRODUCTION OF DOCUMENTS BY
    ASSIST LEGAL TECHNOLOGIES, LLC PURSUANT TO BANKRUPTCY RULE 2004

To:           Frederick J. Herbert III, registered agent of Assist Legal Technologies, LLC,
              2900 Smith St., Suite 150, Houston, TX 77006, or wherever he may be found

              PLEASE TAKE NOTICE that pursuant to Federal Rules of Bankruptcy Procedure 2004 &

9016, Federal Rule of Civil Procedure 45, and Local Bankruptcy Rule 2004-1, Rodney D. Tow,

chapter 7 trustee (the “Trustee”) for the estates of the above-captioned debtors (collectively, the

“Debtors”), serve the enclosed subpoena for the production of documents on Assist Legal

Technologies, LLC (“Assist”).

              Assist is required to produce the documents, electronically-stored information, and tangible

things identified in Exhibit A for inspection and copying at the law offices of Diamond McCarthy

LLP, 909 Fannin 37th Floor, Houston, TX 77010, or at another location to which Assist and the

Trustee may agree by no later than March 13, 2019 at 5:00 p.m. (CT).


                                                            
1
              The names of the debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
              identification number, are: Ventech Engineers L.P. (0943); Ventech Engineers LLC (7644); Ventech
              Fabrication Services LLC (6482); Ventech Engineers International LLC (5030); Ventech Energy LLC
              (1829); Ventech Engineers North America LLC (7325); Ventech Engineers USA LLC (7499); Ventech
              Vessel Fabricators LLC (6525); Ventech Global Projects, Inc. (9146); Ventech International Projects LLC
              (2187); Ventech Global Construction, LLC (0736); Ventech Modular Fabricators LLC (2960); Ventech
              Refining Solutions LLC (6454); Ventech Plant Constructors LLC (5107); Ventech Engineers & Fabricators,
              LLC (2106); Ventech Industrial Contractors, LLC (6482); Ventech XTL LLC (2500); and Ventech XTL
              Oklahoma City LLC (5549).
        Case 17-33203 Document 119 Filed in TXSB on 02/26/19 Page 2 of 5



Dated: February 26, 2019                              Respectfully submitted,

                                                      DIAMOND McCARTHY LLP

                                                      /s/ Charles M. Rubio
                                                      Charles M. Rubio
                                                      TBA No. 24083768
                                                      crubio@diamondmccarthy.com
                                                      Brian Raymond Hogue
                                                      TBA No. 24094725
                                                      bhogue@diamondmccarthy.com
                                                      Two Houston Center
                                                      909 Fannin, 37th Floor
                                                      Houston, Texas 77010
                                                      (713) 333-5100 Telephone
                                                      (713) 333-5199 Facsimile

                                                      Counsel for Rodney D. Tow, Chapter 7
                                                      Trustee for Ventech Engineers, L.P. et al.




                                 CERTIFICATE OF SERVICE

         I certify that on February 26, 2019, a true and correct copy of this Notice will be served on
all parties registered to receive service through the CM/ECF system.


                                                      /s/ Charles M. Rubio
                                                      Charles M. Rubio




                                                  2
 
        Case 17-33203 Document 119 Filed in TXSB on 02/26/19 Page 3 of 5



                                          EXHIBIT A

                             INSTRUCTIONS FOR SUBPOENA

       1.     Information Claimed as Privileged. If you claim that material or information
responsive to one of the requests for production below is privileged, you must simultaneously
comply with Rule 26(b)(5) of the Federal Rules of Civil Procedure.

       2.     Destruction. If any document that is responsive to one or more of the following
Requests has been destroyed, lost, or misplaced, you are to state when and under what
circumstances such document was destroyed, lost, or misplaced.

        3.      Electronically Stored Information. Electronically stored information should be
produced in the following format: alternative, multi-page .pdfs with each document as a separate
electronic file. The production should also be bates labeled. Furthermore, all emails should be
produced with their attachments.

       4.      Continuing in Nature. All requests to produce documents shall be deemed
continuing in nature so as to require supplemental production if further documents are obtained or
discovered by you between the time you respond to these Requests and the closing of the Debtors’
Bankruptcy case. Such additional or supplemental information shall be furnished to attorneys for
Rodney D. Tow, chapter 7 trustee for the estates of the debtors jointly administered under Case
No. 17-33203, within a reasonable time after it becomes known or is obtained.

                                         DEFINITIONS

       1.       “Assist” shall mean Assist Legal Technologies, LLC along with its parent,
subsidiaries, sisters, agents, associates, members, representatives, assigns, officers, employees,
independent contractors, affiliates, and/or and all other persons or entities controlled by or
purporting to act on its behalf.

        2.     “Bankruptcy” shall mean the bankruptcy cases jointly administered under the case
styled In re Ventech Engineers, LP et al., Case No. 17-33203, pending before the United States
Bankruptcy Court for the Southern District of Texas, Houston Division, and its related
proceedings.

        3.     “Claims Investigation” shall mean any and all efforts undertaken by Assist to
discover any claim that might be asserted against any Insider and the identity and location of any
current or former asset of the Debtors.

       4.       “Correspondence” refers to letters, memoranda, facsimile cover sheets, notes of
personal or telephone conferences or communications, electronic mail or web-based mail, and any
document which in any way relates to communication, whether printed or reproduced or stored or
recorded by any process, including electronically stored information.

       5.      “Debtors” shall mean collectively Ventech Engineers, L.P. and each of the Debtors
administered in the Bankruptcy, along with their parent, subsidiaries, sisters, agents, associates,


                                                3
 
        Case 17-33203 Document 119 Filed in TXSB on 02/26/19 Page 4 of 5



members, representatives, assigns, officers, employees, independent contractors, affiliates, and/or
and all other persons or entities controlled by or purporting to act on its behalf.

         6.      “Document” or “documents” includes, whether printed or reproduced or stored or
recorded by any process, including electronically stored information, or written, or produced by
hand, and whether or not claimed to be privileged or otherwise excludable from discovery, as well
as, without limitation, the following items, namely: agreements, notes, letters, Correspondence,
Contracts, books, binders, files, periodicals, printed publications, intra-office and interoffice
communications, telexes, telegrams, memoranda, summaries or records of telephone
conversations, summaries and research reports and notebooks, charts, lists, schedules, plans,
drawings, photographs, diaries, studies, evaluations, worksheets, minutes or records of meetings
including directors’ meetings, reports and/or summaries of interviews, reports and/or summaries
of investigations, opinions or reports of consultants, maps, graphs, reports or opinions regarding
oil and/or gas leases, real estate and/or mineral interest appraisals, opinions of counsel, agreements,
nomination forms, reports or summaries of negotiations, court papers, administrative agency
papers, transcripts, brochures, pamphlets, advertisements, circulars, promotions material, trade
letters, trade magazines and/or newsletters and/or other such trade news publications, press
releases, videotapes, radio tapes, other audio tapes, pay stubs and/or receipts and/or other forms
evidencing payment, text messages, electronic mail or web-based mail, web pages whether or not
such web pages have been before or are now available online, story boards, recordings, drafts of
documents, and revisions of drafts of documents.

        7.     “Insider” shall mean any of the following: Dennis Smith, Joerg Matthiessen,
Johnny Virgin, Kefalari Mason, Kevin Stanley, Laura Hotard, Oliver Puskac, Bruce Smith, Ian
Anderson, Robert H. Walls Jr., Coopers Investment Partners, LLC, Scott McClary, Kreg Stanley,
Bill Stanley, Mitch Taylor, Steve Cooper, Martin Siddle, Stanley Investment Partners, Inc., along
with their parents, subsidiaries, agents, associates, members, representatives, assigns, officers,
employees, independent contractors, affiliates, and/or all other persons acting or controlled by or
purporting to act on their behalf.

         8.     “Person” shall include any natural person, partnership, corporation, limited
liability company, association, firm, any other type of business formed in the United States or in
any other country, and/or any governmental agency along with such entities’ officers, employees,
agents, servants, attorneys, or representatives, should the context so require.

        9.      “Relating to” or “related to” shall mean concerning, citing, quoting, regarding,
involving, representing, evidencing, constituting, discussing, mentioning, containing, analyzing,
supporting, embodying, reflecting, identifying, incorporating, describing, commenting on,
referring to, considering, recommending, dealing with or pertaining to, in whole or in part.

        10.   The singular of a word shall include the plural and vice versa; the masculine form
of a pronoun shall include the corresponding feminine and the indefinite forms and vice versa.




                                                  4
 
       Case 17-33203 Document 119 Filed in TXSB on 02/26/19 Page 5 of 5



                              REQUESTS FOR PRODUCTION

       1.      Any and all Correspondence relating to Claims Investigation, including but not
limited to any and all Correspondence to any Insider relating to Claims Investigation.

      2.        Any and all Documents relating to Claims Investigation, including but not limited
to Assist-created documents, Assist-created files, or Assist-created binders.

       3.      Any and all Documents or Correspondence relating to or owned by Debtors that
Assist-It hosted as part of its litigation support services.

 

 

 




                                               5
 
